DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 has been considered by the examiner.

Claim Objections
Claim 11 objected to because of the following informalities:
The claim limitation “wherein […] the […] fertilizer comprises 55% […] of available phosphorous” is redundant. Claim 2, from which claim 11 depends, already recites this limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over de Vries et al. (EP 1,992,217 B1) in view of Parker et al. (US Patent No. 4,427,433).

In regard to claim 1, de Vries et al. teach a calcium magnesium polyphosphate fertilizer (e.g. a fertilizer comprising polyphosphate potassium, magnesium and calcium) [0024-0027], wherein
based on P2O5, MgO and CaO [0026-0027], the fertilizer comprises 52wt% or less phosphorus [0032], 0.5wt% to 10wt% magnesium [0032], and 1wt% to 10wt% calcium [0033]; and based on P2O5 a polymerization rate of the calcium magnesium polyphosphate fertilizer is ≥75% (e.g. polymerization weight ratio of polyphosphate to orthophosphate is 75%) [0025-0026]. The values of magnesium and calcium overlap with the claimed range. See MPEP § 2144.05 (I).

de Vries does not disclose a potassium component value within the claimed range (e.g. 55%-65%) but does describe this component up to values of 52% [0032]. However, Parker et al. is directed to a polyphosphate fertilizer [Abstract] and describes a material with high phosphate content as suitable for shipping to granulation plants and readily available for use to make bulk blends of solid fertilizer materials [Column 4, lines 1-9]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of de Vries with a slightly higher phosphorous content. One of ordinary skill in the art would have been motivated to select the appropriate phosphate level for a polyphosphate-containing fertilizer for use in the desired agricultural or industrial applications..

de Vries does not explicitly teach that the mass percentage of the nutrients (i.e., phosphorus, magnesium, and calcium) as “available” nutrients (i.e., phosphorus, magnesium, and calcium). However, this property of the nutrients as described in De Vries would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because these components are described as soluble mineral salts [0001]. The soluble components of de Vries would therefore be considered substantially “available” to plants.

In regard to claims 2-3 and 11-12, De Vries makes obvious the calcium magnesium polyphosphate fertilizer of claim 2 (as demonstrated above in the rejection of claim 1) and the preparation steps using phosphorus tailings and phosphoric acid as raw materials are not considered to impart any structural characteristics on the final product of a calcium magnesium polyphosphate fertilizer. See MPEP § 2113 (I).

Indication of Allowable Subject Matter
Claim 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

The prior art references do not teach or render obvious all the cumulative limitations of 4 with particular attention to a calcium magnesium polyphosphate fertilizer that is prepared by the step of “at a high temperature of 200°C to 600°C, subjecting the reaction mixture to a calcination reaction or a polymerization reaction under the action of hot air.” Emphasis added.

Response to Arguments
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claim(s).

Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. Applicant argues (paragraph bridging pgs. 7-8) de Vries discloses a phosphorous content much lower than that of claim 1 (e.g. at most 52%) and those having skill in the art would have no motivation to obtain a fertilizer with more than 52% phosphorous (55-65% phosphorous as claimed). In response to this argument, Parker is cited as describing a fertilizer material with high phosphorous content as suitable for shipping to granulation plants and readily available for use to make bulk blends of solid fertilizer materials [Column 4, lines 1-9]. One of skill in the art have been motivated to select the appropriate phosphate level for a polyphosphate-containing fertilizer for use in agriculture based on the desired use, the plant material to be treated, or storage/shipping requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         September 22, 2022